Tbuiy, J.,
delivered the opinion of the court.
This case presents for consideration the latest subterfuge contrived in an abortive effort to evade the laws forbidding the unlawful sale of intoxicating liquors. Under the undisputed facts of this case, appellant was rightfully convicted — not because of any supposed operation of Code 1892, § 1604 (for that section has no application here), but because by his acts and conduct he made himself a principal, by operation of that immutable rule which makes every one who aids, abets, or participates in the commission of a misdemeanor guilty as a principal. Wiley v. State, 74 Miss., 727 (21 South. Rep., 797); Johns v. State, 78 Miss., 663 (29 South. Rep., 401); Wortham v. State, 80 Miss., 205 (32 South. Rep., 50).
It is a question of no serious legal importance as to whether the whisky delivered to the purchaser had been originally consigned to the appellant or to some other person. If consigned to some person other than the appellant, and by the express agent knowingly delivered to a pers'on not the original consignee, then the express agent was also guilty; but, in either event, the appellant aided and assisted in making a sale of whisky without authority of law, and this made him guilty as a principal. We hold1 that where a shipment of whisky is made by an express com*806pany, c.o.d., to one person, and tbe original consignee of the shipment transfers the same to another person, who pays the purchase price and secures the whisky, this constitutes a sale, within the meaning of the law, by such original consignee; and if the express agent knowingly participates in such transaction, or knowingly delivers “c.o.d. whisky” upon the order of any one not the original consignee of the shipment, he also is guilty as a principal. We repeat, as was said in Harper v. State, 85 Miss., 338 (37 South. Rep., 956), tricks and subterfuges to evade the operation of the liquor laws will not be encouraged or countenanced by this court.

Affirmed.